PER CURIAM:
Ervin L. Hudson appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Hudson v. Adams, No. CA-04-521-3 (E.D.Va. Feb. 17, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court *568and argument would not aid the decisional process.

AFFIRMED